The unopposed confirmation of the report of the condemnation commission by order entered December 31, 1909, without any appeal, became final and conclusive upon all parties, including this appellant. (City Charter, § 986, as amended by Laws of 1906, chap. 658.)* The petitioner having without objection, on April 4, 1910, paid her assessment for benefits, and enjoyed the effects of this condemnation, cannot now be heard to raise objections based on the decision in Matter of City of New York, Decatur Street (196 N. Y. 286), decided November 9, 1909. The order is, therefore, affirmed, with ten dollars costs and disbursements. Jenks, P. J., Thomas, Stapleton, Mills and Putnam, JJ., concurred.

 Laws of 1901, chap. 466, § 986, as amd. by Laws of 1906, chap. 658.— [Rep.